Citation Nr: 0031885	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  95-23 942	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than September 
28, 1993, for the grant of service connection for tinnitus.  

2.  Entitlement to an increased evaluation for the service-
connected bilateral hearing loss, currently rated 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1951 to November 
1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 1995 decision from 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO), denying a disability rating of 
more than 20 percent for the veteran's service-connected 
bilateral hearing loss; and on appeal of a decision dated in 
February 1999 denying an effective date earlier than 
September 28, 1993, for the veteran's service-connected 
tinnitus.  The increased rating claim was previously before 
the Board in October 1997, and was remanded for additional 
action by the VARO.  Following completion of the additional 
action, the VARO issued a decision increasing the disability 
rating from 20 percent to 40 percent.  That claim will be 
addressed in the REMAND portion of this document.  

The Board notes that in September 2000 it received 
correspondence from the veteran referring to his "appeal of 
March 23, 1999," by which reference it appears he meant the 
claim for an earlier effective date for the award of service 
connection for tinnitus.  In addition, in October 2000 the 
Board received correspondence from the veteran's 
representative repeating the veteran's request that the 
appeal of his earlier effective date claim continue.  
However, as will be discussed in detail below, that earlier 
effective date claim was withdrawn by the veteran in June 
2000.  Accordingly, the Board construes the letters dated 
September 1, 2000, and October 3, 2000, with attachments, as 
a claim toe reopen entitlement to an earlier effective date 
for the grant of service connection for tinnitus, and refers 
it to the RO for appropriate action.  

The Board also notes that a claim of entitlement to service 
connection for PTSD is being developed by the VARO, and that 
in April 2000 the veteran raised claims of entitlement to 
total disability compensation based on individual 
unemployability, as well as eligibility for benefits based on 
dental care administered during service.  In addition, in the 
letter dated September 1, 2000, from the veteran to the Board 
he made reference to clear and unmistakable error in March 
1972, February 1975, and August 1980.  In the October 3, 
2000, correspondence, the veteran's representative stated as 
follows:  "the veteran also raised the issue of Clear and 
Unmistakable Error."  These matters are not in appellate 
status, and are referred to the RO for appropriate 
clarification and action.  


FINDINGS OF FACT

In a statement signed by the appellant and received on June 
30, 2000, he withdrew his appeal regarding the issue of 
entitlement earlier effective date for the award of service 
connection for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed a claim in September 1994 seeking to 
establish service connection for tinnitus.  That claim was 
eventually granted, and the effective date of the award was 
set at September 28, 1993, which is the date one year prior 
to the date of claim.  The appellant expressed disagreement 
with that effective date in March 1999, and in February 2000 
was furnished a SOC explaining the bases for that 
determination.  He filed a timely Substantive Appeal 
addressing that claim in March 2000.  

Received on June 30, 2000 was a letter signed by the 
appellant in which he stated that he was "dropping my appeal 
for back date for tinnitus effective date."   Received in 
September 2000 was a statement from the representative which 
is to the effect that the appellant stated that he felt 
pressured to drop his appeal and does not want to withdraw 
his appeal for an earlier effective date for the grant of 
service connection for tinnitus.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

In June 2000 the appellant validly withdrew his appeal with 
regard to the earlier effective date claim; hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with regard to the claim for an earlier 
effective date for the award of service connection for 
tinnitus that was denied in February 1999.  Accordingly, the 
Board does not have jurisdiction to review the appeal 
regarding that claim and it is dismissed without prejudice.


ORDER

The appeal of the denial of the claim for an effective date 
earlier than September 28, 1993, for service connection for 
bilateral tinnitus is dismissed without prejudice.


REMAND

While this case was pending at the Board, legislation was 
enacted which revised and clarified the duty of VA to assist 
a claimant applying for VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The RO has not had the opportunity to review the 
veteran's claims in conjunction with this new legislation.  

In conjunction with this claim, a report of an audiological 
examination conducted in July 2000 at a VA outpatient clinic 
was submitted.  The report was not accompanied, however, by 
the analysis of the medical of a competent medical 
professional.  The Board notes that those findings appear to 
indicate a possible decrease in hearing at several 
frequencies since the April 1998 VA audiological examination.  
Based on these facts, Board is of the opinion additional is 
warranted.

Accordingly, this matter is REMANDED for the following 
action:  

1.  It is requested that the RO review 
the appellant's claim of entitlement to 
an increased rating for bilateral hearing 
loss in conjunction with the recent 
legislation and undertake all necessary 
action and development to comply with 
that legislation.  

2.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of all VA private medical records 
pertaining to the veteran's hearing loss 
not previously of record, and the veteran 
should adequately identify those records 
that should be sought.  

3.  The RO should request that the 
veteran be scheduled for a VA 
audiological examination in order to 
determine the severity of the bilateral 
hearing loss.  Any other testing deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
in conjunction with the examination.  It 
is also requested that the examiner 
provide an interpretation of the results 
of the July 2000 VA audiological 
examination, to include pure tone 
threshold average and speech recognition 
ability.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the appellant's claim for a disability rating in excess of 
40 percent remains denied, the appellant and representative, 
if any, should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 6 -


